Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-7, 9-10, 15-16, and 18 have been considered but are moot because they do not apply to the new references and the new ground of rejection in the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang (WO  2018009340, cited in IDS, PCT/CN2016/088513, filed on July 5, 2016, has full support) in view of Shuai (CN106162730).
Regarding claim 1, Yang discloses a method for configuring a GPRS Tunneling Protocol (GTP) transmission channel ([0032]), comprising:
acquiring session related information through an Xn interface (figs. 2, 4, 10, [0031-43][0045], attach request is sent from CU-CP to a core; GTP-U end point configuration message is sent from CU-CP to CU-UP, the interface between CU-CP and CU-UP is Xn (or E1 as the 3GPP standard calls) interface. The attach request is sent to acquire GTP end point configuration information and PDU session information. CU-UP may also process inter-CU/CU-CP data from the Xn interface), wherein the session related information includes GTP channel information and Protocol Data Unit (PDU) session information (figs. 2, 4, 10, [0032-43], the attach request and attach accept are session related information,  which includes GTP-U and PDCP with PDU; GTP configure and RRC PDU, steps 11-12, 17-18), wherein the Xn interface is used for interaction between a User Plane Centralized Unit (CU-U) responsible for user plane data in a first network element and a Control Plane Centralized Unit (CU-C) responsible for control plane data in the first network element ([0035], an E1 interface or NGx interface connects CU-UP and CU-UP). 
performing a local GTP transmission channel configuration by using the session related information  ([0043], fig. 2, a GTP-U end point configure message is then sent from CU-CP 106 to CU-UP 108 after performing the GTP configuration based on the attach request/response and authentication results);
transmitting first related information of the local GTP transmission channel configuration to a second network element (fig. 2, step 21 and 22, [0043], sending GTP-U end point configuration message and RRC connection reconfiguration to UE); and
receiving second related information of a GTP transmission channel configuration transmitted by the second network element (fig. 2, steps 23 ad 24, [0043], receives complete message).
Yang discloses that the interface between gnb-cu-cp and gnb-cu-up is named E1 and the applicant also acknowledged that the name of the between gnb-cu-c and gnb-cu-u is named E1 (remark: page 9, “Instead, Shuai merely generally describes a transmission scenario between a gNB-CU and a gNB-DU, which corresponds to the Fl interface defined in 3GPP, instead of the E1 interface for gNB-CU-CP and gNB-CU-UP.”). Here, the interface between gnb-cu-c and gnb-cu-u can be named by E1, NGx or even Xn or Xm. 
Therefore, Yang implicitly discloses the interface (can be named Xn) is used for interaction between gnb-cu-c and gnb-cu-u. 

Shuai discloses the Xn interface is used for interaction between gnb-cu-c and gnb-cu-u (Shuai, [0051][0277], fig. 10, the fourth interface, Xm (or Xn),  is used between gnb-cu-c and gnb-cu-u. Again, Xm (or Xn) is only a name or symbol to denote the interface. Wherein an interface between the control plane central unit and the user plane the central unit is a fourth interface, the protocol stack of the protocol based on the fourth interface, comprising the universal packet wireless service tunnel protocol and the user data message protocol, used for signaling transmission between the control plane central unit and the user plane the central unit).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging session information given by Yang with the teachings given by Shuai. The motivation for doing so would have been to   efficiently exchange control information and GTP channel information using appropriate interfaces (Shuai, [0051]).
Claims 7, 10 and 16 are rejected same as claim 1 as Yang and Shuai disclose various units to perform the specified functions. 

Regarding claim 6, Yang and Shuai disclose the method of claim 1, wherein the step of transmitting first related information of the local GTP transmission channel configuration to a second network element comprises:
forwarding the first related information to the second network element through the gNB-CU-C (Yang, fig. 2, step 21 and 22, [0043], sending GTP-U end point configuration message and RRC connection reconfiguration to UE through gNB-CU-C); Shuai, figs. 12-13, 17; [0265][0485-0511];  control information is exchanged/forwarded through the control plane or gNB-CU-C); 
correspondingly, the step of receiving second related information of a GTP transmission channel configuration transmitted by the second network element comprises:
receiving the second related information sent by the second network element and forwarded by the gNB-CU-C (Yang, fig. 2, steps 23 ad 24, [0043], receives complete message/RRC message transfer through gNB-CU-C;  Shuai, figs. 12-13, 17; [0265][0485-0511]). The motivation of the combination is same as in claim 1.
Claims 9, 15 and 18 are rejected same as claim 6.

Claims 1, 6-7, 9-10, 15-16 and 18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over  Yang (WO  2018009340, cited in IDS, PCT/CN2016/088513, filed on July 5, 2016, has full support) in view of Intel (3GPP TSG RAN WG3 Meeting #92, R3-161075, Nanjing, China, 23-27 April 2016).
Regarding claim 1, Yang discloses a method for configuring a GPRS Tunneling Protocol (GTP) transmission channel ([0032]), comprising:
acquiring session related information through an Xn interface (figs. 2, 4, 10, [0031-43][0045], attach request is sent from CU-CP to a core; GTP-U end point configuration message is sent from CU-CP to CU-UP, the interface between CU-CP and CU-UP is Xn (or E1 as the 3GPP standard calls) interface. The attach request is sent to acquire GTP end point configuration information and PDU session information. CU-UP may also process inter-CU/CU-CP data from the Xn interface), wherein the session related information (figs. 2, 4, 10, [0032-43], the attach request and attach accept are session related information,  which includes GTP-U and PDCP with PDU; GTP configure and RRC PDU, steps 11-12, 17-18), wherein the Xn interface is used for interaction between a User Plane Centralized Unit (CU-U) responsible for user plane data in a first network element and a Control Plane Centralized Unit (CU-C) responsible for control plane data in the first network element ([0035], an E1 interface or NGx interface connects CU-UP and CU-UP). 
performing a local GTP transmission channel configuration by using the session related information  ([0043], fig. 2, a GTP-U end point configure message is then sent from CU-CP 106 to CU-UP 108 after performing the GTP configuration based on the attach request/response and authentication results);
transmitting first related information of the local GTP transmission channel configuration to a second network element (fig. 2, step 21 and 22, [0043], sending GTP-U end point configuration message and RRC connection reconfiguration to UE); and
receiving second related information of a GTP transmission channel configuration transmitted by the second network element (fig. 2, steps 23 ad 24, [0043], receives complete message).
Yang discloses that the interface between gnb-cu-cp and gnb-cu-up is named E1 and the applicant also acknowledged that the name of the between gnb-cu-c and gnb-cu-u is named E1 (remark: page 9, “Instead, Shuai merely generally describes a transmission scenario between a gNB-CU and a gNB-DU, which corresponds to the Fl interface defined in 3GPP, instead of the E1 interface for gNB-CU-CP and gNB-CU-UP.”). Here, the interface between gnb-cu-c and gnb-cu-u can be named by E1, NGx or even Xn or Xm. 

Although as examiner pointed out this is implied in Yang, it is not specifically disclosed. However, this feature would have been obvious as shown by Intel where the detailed function of the interface is specified.	
Intel discloses the Xn interface is used for interaction between gnb-cut- and gnb-cu-u (Intel, fig. 1, the interface between the CU-U and the CU-C is eX3 (or named Xn), fig. 6, the interface between the CU-C and CU-U is NGx (or named Xn). Again, eX3 (or Xn or NGx) is only a name or symbol to denote the interface).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging session information given by Yang with the teachings given by Intel. The motivation for doing so would have been to   allow flexible RAN deployment, function virtualization and new services (Intel, Section 3).
Claims 7, 10 and 16 are rejected same as claim 1 as Yang and Intel disclose various units to perform the specified functions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474